650 S.E.2d 438 (2007)
STATE
v.
Isiah BARDEN.
No. 96A01-2.
Supreme Court of North Carolina.
July 17, 2007.
William P. Hart, Senior Deputy Attorney General, John G. Barnwell, Assistant Attorney General, Ellen B. Scouten, Special Deputy Attorney General, G. Dewey Hudson, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 11th day of July 2007 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Isiah Barden) shall have up to and including the 20th day of July 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 17th day of July 2007."